IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                   NO. WR-85,795-01

                 EX PARTE PAUL LAFAYETTE KIRKSEY, Applicant

              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR6072-B IN THE 424TH DISTRICT COURT
                             LLANO COUNTY

      R ICHARDSON, J., filed a dissenting statement in which J OHNSON, J., joined.

                            DISSENTING STATEMENT

      Respectfully, I dissent for the reasons stated in my Dissenting Statement in Ex parte

Hirsch, No. WR-83,576-01, 2016 WL 3094370 (Tex. Crim. App. 2016).


FILED:                     November 2, 2016

DO NOT PUBLISH